UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
                                         :
HERBERT SHAVER,                          :
                         Plaintiff,      :
                                         :      18cv5700(DLC)
               -v-                       :
                                         :    OPINION AND ORDER
MEDICOM WORLDWIDE, INC., MEDICOM         :
EDUCATION GROUP INC., CORONA             :
PRODUCTIONS, CORP., JEFFERY DUANE        :
STURGIS and JEFFERY DAVID STURGIS,       :
                                         :
                         Defendants.     :
                                         :
---------------------------------------- X

APPEARANCES

For the plaintiff:
Daniel Altaras
Derek Smith Law Group, PLLC
One Penn Plaza, Suite 4905
New York, New York 10119

For the defendants:
Robert W. Small
Reger Rizzo & Darnall LLP
Cira Centre, 13th Floor
2929 Arch Street
Philadelphia, Pennsylvania 19104

DENISE COTE, District Judge:

     Plaintiff Herbert Shaver alleges that his former employers,

Medicom Worldwide, Inc. (“Medicom Worldwide”), Medicom Education

Group Inc. (“Medicom Education”), Corona Productions, Corp.

(“Corona”), Jeffery Duane Sturgis (“Duane Sturgis”) and Jeffery

David Sturgis (“David Sturgis”), discriminated and retaliated

against him in violation of the Age Discrimination in Employment
Act, 29 U.S.C. § 623 et seq. (“ADEA”), the New York State Human

Rights Law, N.Y. Exec. Law § 290 et seq., and the New York City

Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.    The

defendants have moved to dismiss the amended complaint (“FAC”).

For the reasons that follow, the motion is denied.



                            Background

    The following facts are taken from the FAC.     Shaver was

hired by Medicom Worldwide in June 2003 to be the Director of

Finance.   In 2004, Medicom Worldwide was divided into three

companies:   Medicom Worldwide, Medicom Education, and Corona

(collectively, “Medicom Entities”).   Medicom Worldwide, Medicom

Education, and Corona are each incorporated in Pennsylvania with

a principal place of business in Pennsylvania.    Duane Sturgis

owns the Medicom Entities, and David Sturgis is an officer of

the Medicom Entities.   David Sturgis is Duane Sturgis’s son.

Both individual defendants had supervisory authority over

Shaver.

    Shaver worked for all three entities, had business cards

and letterhead indicating that he was the Chief Financial

Officer (“CFO”) for each corporate entity, and often called

clients and wrote letters to vendors as the CFO of each entity.

The FAC alleges that “[a]t all times material, Defendant Medicom

Worldwide, Defendant Medicom Education, and Defendant Corona


                                 2
Productions were joint employers of plaintiff.”    The FAC also

states that “[t]he exact number of employees at [the] Medicom

[entities] is unknown, but upon information and belief, there

are well more than the statutory minimum.”

       Throughout Shaver’s employment, David Sturgis made comments

about Shaver’s age, which are described in some detail in the

FAC.    Shaver complained about these comments three times to the

director of human resources for the Medicom Entities between May

2015 and December 2016.    Shaver also reported David Sturgis’s

comments to Duane Sturgis in early 2016.    In 2016 and 2017,

David Sturgis discriminated and retaliated against Shaver by

systematically taking away Shaver’s fringe benefits and job

duties, including “a company cell phone, auto and repair

expenses, and access to the company petty cash.”

       In December 2016, Duane Sturgis decided to sell the Medicom

Entities to David Sturgis.    When Shaver learned of this, he

informed Duane Sturgis that he was concerned that David Sturgis

would fire him or significantly reduce his hours, as David

Sturgis had done with two other employees over the age of 50.

As a result, Duane Sturgis and Shaver agreed that Shaver would

receive a six-month severance package in the event Shaver was

discharged.

       In early 2017, David Sturgis increased the frequency of

negative comments he made to Shaver about his age.    “These


                                  3
comments were made to . . . Shaver on the phone while he was

working out of his home office located in New York.”    Shaver

again reported these comments to Duane Sturgis.   In early 2017,

Duane Sturgis sold the Medicom Entities to David Sturgis.       At

that time, the Medicom Entities removed two employees over 50

years of age from full-time positions, reducing the employees to

two shifts per week.   This change caused the two employees to

“lose their employee benefits and severance at a full-time

rate.”

    On April 28, 2017, the Medicom Entities discharged Shaver.

The Medicom Entities offered Shaver “a substantially similar

position for only two days a week at forty (40) percent of his

previous salary” and without any employee benefits.    Shaver

accepted the new position but asked what severance he would

receive for being discharged from his full-time position.       In a

heated exchange, David Sturgis rejected the request.    A few days

later, Medicom Education offered Shaver a two-month severance

package.   Shaver rejected that package as inconsistent with his

agreement with Duane Sturgis, and was thereafter discharged.

    Shaver filed a charge of unlawful discrimination with the

EEOC on December 19, 2017 (the “EEOC Charge”).    On April 30,

2018, Shaver received a right to sue letter from the EEOC.       The

original complaint was filed in this action on June 22 and did

not name Corona as a defendant.


                                  4
     The defendants moved to dismiss the original complaint on

August 8, 2018.   An Order filed August 9 directed Shaver to file

any amended complaint or to oppose the motion to dismiss by

August 31, and noted that “[i]t is unlikely that [Shaver] will

have a further opportunity to amend.”    Shaver responded to the

motion to dismiss by filing the FAC on August 21, adding Corona

as a defendant.   The defendants filed a new motion to dismiss on

September 7, which became fully submitted on October 9.



                            Discussion

     The defendants move to dismiss for lack of personal

jurisdiction and for failure to state a claim.     These arguments

are addressed in turn.1

I. Personal Jurisdiction

     “In order to survive a motion to dismiss for lack of

personal jurisdiction, a plaintiff must make a prima facie

showing that jurisdiction exists.”   SPV Osus Ltd. v. UBS AG, 882

F.3d 333, 342 (2d Cir. 2018) (citation omitted).    “A plaintiff


1 The defendants also move to dismiss on the ground of forum non
conveniens. “The common-law doctrine of forum non conveniens
has continuing application in federal courts only in cases where
the alternative forum is abroad, and perhaps in rare instances
where a state or territorial court serves litigational
convenience best.” Sinochem Int’l Co. v. Malaysia Int’l
Shipping Corp., 549 U.S. 422, 430 (2007) (citation omitted).
The defendants seek a federal forum in Pennsylvania.
Accordingly, the motion to dismiss on forum non conveniens
grounds is denied.


                                 5
must have a state-law statutory basis for jurisdiction and

demonstrate that the exercise of personal jurisdiction comports

with due process.”   Charles Schwab Corp. v. Bank of Am. Corp.,

883 F.3d 68, 82 (2d Cir. 2018).       “In evaluating whether the

requisite showing has been made, [a court must] construe the

pleadings and any supporting materials in the light most

favorable to the plaintiff[].”    Licci ex rel. Licci v. Lebanese

Canadian Bank, SAL, 732 F.3d 161, 167 (2d Cir. 2013) (“Licci

II”).

     A. New York Law Basis for Jurisdiction

     The parties agree that personal jurisdiction, should it

exist, would be based on the New York long-arm statute, which

provides in relevant part as follows:

     [A] court may exercise personal jurisdiction over any
     non-domiciliary . . . who in person or through an
     agent . . . transacts any business within the state or
     contracts anywhere to supply goods or services in the
     state.

N.Y.C.P.L.R. § 302(a)(1).   “A defendant need not physically

enter New York State in order to transact business, so long as

the defendant’s activities here were purposeful.”       Licci ex rel.

Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 61 (2d Cir.

2012) (citation omitted).   “Purposeful activities are those with

which a defendant, through volitional acts, avails itself of the

privilege of conducting activities within the forum State, thus

invoking the benefits and protections of its laws.”       Eades v.


                                  6
Kennedy, PC Law Offices, 799 F.3d 161, 168 (2d Cir. 2015)

(citation omitted).   If a defendant has transacted business

within the state within the meaning of New York C.P.L.R.

§ 302(a)(1), state law provides a basis for jurisdiction if “the

claim asserted . . . arise[s] from that business activity.”       Id.

(citation omitted).

    Construing the pleadings and affidavits in the light most

favorable to Shaver, he has established a prima facie case that

personal jurisdiction exists over the defendants in New York.

The FAC alleges that Shaver “regularly worked” for the Medicom

Entities “out of his home office” in this state.       The FAC

further alleges that David Sturgis made discriminatory comments

to Shaver about Shaver’s age “on the phone while [Shaver] was

working out of his home office located in New York.”       An

affidavit submitted by David Sturgis admits that David Sturgis

“agreed” that Shaver could work from home two days per week.

    By allowing Shaver to work from his home office in New York

on a part-time basis, the Medicom Entities voluntarily extended

their workforce into this state.       In particular, the defendants

have not rebutted or undermined the allegation in the FAC that

Shaver worked from home on a “regular[]” basis.      This indefinite

course of conduct is sufficient, under the New York long-arm

statute, to describe purposeful activity directed to New York

and to provide a basis for personal jurisdiction.


                                   7
    B. Due Process

    Even if authorized by state law, personal jurisdiction may

nonetheless be improper if it would violate the defendants’ due

process rights.

    Due process considerations require that the defendant
    have certain minimum contacts with the forum state
    such that the maintenance of the suit does not offend
    traditional notions of fair play and substantial
    justice. Where, as in this case, the plaintiffs ask
    the district court to assert specific jurisdiction
    over the defendants, the jurisdictional inquiry
    focuses on the affiliation between the forum and the
    underlying controversy.

Licci II, 732 F.3d at 169-70 (citation omitted).   “Where the

defendant has had only limited contacts with the state it may be

appropriate to say that he will be subject to suit in that state

only if the plaintiff's injury was proximately caused by those

contacts.”   SPV Osus, 882 F.3d at 344 (citation omitted).   The

Second Circuit has observed that it would be a “rare” case where

New York C.P.L.R. § 302(a)(1) was satisfied by a defendant’s

transaction of business but the assertion of specific

jurisdiction arising out of the transaction nonetheless violated

due process.   See Licci II, 732 F.3d at 170.

    The exercise of personal jurisdiction over the defendants

in this case does not violate due process.   The defendants’

course of conduct provides both minimum contacts and a

sufficient nexus between those contacts and Shaver’s age

discrimination claims.   Accordingly, the defendants’ motion to


                                 8
dismiss for lack of personal jurisdiction is denied.

II. Failure to State a Claim

    The defendants move to dismiss the FAC on two principal

grounds.     First, Corona argues that Shaver’s ADEA claim is

untimely as to Corona, one of three entity defendants that

Shaver asserts employed him.     Second, the defendants contend

that the FAC does not adequately allege that Shaver was employed

by an employer with the ADEA’s statutory minimum of twenty

employees.

    A. Relation Back

    Corona was first named in the FAC, which was filed more

than 90 days after the plaintiff received his right to sue

letter from the EEOC.    Because the FAC relates back to the

original complaint, however, the motion to dismiss Shaver’s ADEA

claim against Corona is denied.

    An ADEA claim must be brought within 90 days of a plaintiff

receiving a right to sue letter from the EEOC.     See 29 U.S.C.

§ 626(e).    An amended complaint that is filed after a statute of

limitations has run may relate back if:

    (A) the law that provides the applicable statute of
    limitations allows relation back;

    (B) the amendment asserts a claim or defense that
    arose out of the conduct, transaction, or occurrence
    set out -- or attempted to be set out -- in the
    original pleading; or

    (C) the amendment changes the party or the naming of


                                   9
     the party against whom a claim is asserted, if Rule
     15(c)(1)(B) is satisfied and if, within the period
     provided by Rule 4(m) for serving the summons and
     complaint, the party to be brought in by amendment:

     (i) received such notice of the action that it will
     not be prejudiced in defending on the merits; and

     (ii) knew or should have known that the action would
     have been brought against it, but for a mistake
     concerning the proper party's identity.

Fed. R. Civ. P. 15(c).     Because the FAC added Corona as a

defendant more than 90 days after the EEOC issued Shaver a right

to sue letter, the three requirements of 15(c)(1)(C) must be

satisfied.2

     Corona was named in Shaver’s EEOC complaint.     And, the FAC

alleges discrimination arising out of the same conduct described

in Shaver’s original complaint.    These facts satisfy the first

two requirements of relation back.     Accordingly, the FAC relates

back if Corona “knew or should have known” that the action would

have been brought against it, but for a mistake concerning the

proper party’s identity.    Fed. R. Civ. P. 15(c)(1)(C)(ii).   “[A]

plaintiff’s knowledge of the existence of a party does not

foreclose the possibility that she has made a mistake of

identity about which that party should have been aware . . . .”

Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 550 (2010).


2 The 90-day time to file a complaint after receiving a right-to-
sue letter from the EEOC is treated as a statute of limitations.
See Vernon v. Cassadaga Valley Cent. Sch. Dist., 49 F.3d 886,
889 (2d Cir. 1995).


                                  10
In fact, “[t]he reasonableness of [a plaintiff’s] mistake is not

itself at issue” in the Rule 15(c)(1)(C)(ii) inquiry.    Id. at

549.

       Shaver’s brief opposing the motion to dismiss explains that

Shaver made a mistake about Corona’s role in employing him.    He

contends that he realized his error when the defendants moved to

dismiss his original complaint, and promptly amended to correct

his error.    Under Krupski, this is sufficient to allow the claim

against Corona to relate back to the original complaint.     Given

the interrelated business model of the three Medicom Entities

alleged in the FAC, Corona could reasonably have expected that

Shaver would add it as a defendant to this action.    Corona does

not identify any prejudice it has suffered from the delay in

naming it as a defendant.    Accordingly, the motion to dismiss

the ADEA claim against Corona is denied.

       B. Employer Size

       The defendants’ second principal ground for seeking

dismissal is their contention that none of the Medicom Entities

employs the 20-employee statutory minimum for the ADEA to apply.

For the reasons that follow, this portion of the motion is also

denied.3


3 The defendants have submitted extrinsic evidence in support of
their contention that none of the Medicom Entities employed at
least 20 employees. This evidence may not be considered at this
stage. The Supreme Court has explained that Title VII’s minimum


                                 11
       As the defendants acknowledge, there are at least two

theories whereby employees formally employed by separate

corporate entities may be aggregated.    These theories are a

joint employer and a single employer theory.    See generally

Arculeo v. On-Site Sales & Mktg., LLC, 425 F.3d 193, 197-98 (2d

Cir. 2005).    Each theory is a fact-intensive inquiry that

relates principally to how each purportedly separate employer

did or did not share control over its employees, and each theory

requires the balancing of several factors unique to each case.

On a single employer theory, a finding that nominally distinct

entities should be deemed a single integrated employer permits a

court to aggregate all employees of those entities.    See id. at

198.    On a joint employer theory, the court must examine the

workplace realities of each employee to determine whether an

employee formally employed by one company is jointly employed by

other companies.    See id. at 199.

       The FAC plausibly alleges facts consistent with joint and

single employer theories of liability.    The FAC alleges that

Shaver, and perhaps other employees, performed similar services



employer size element is nonjurisdictional, and as such is
properly the subject of a Rule 12(b)(6), rather than Rule
12(b)(1), motion. See Arbaugh v. Y&H Corp., 546 U.S. 500, 515-
16 (2006). As is true of the minimum employer size provision of
Title VII, the ADEA’s minimum employer size provision is found
in a “definitions” section that does not speak in jurisdictional
terms. Compare 42 U.S.C. § 2000e(b) (Title VII), with 29 U.S.C.
§ 630(b) (ADEA).


                                 12
for each of the three entity defendants.    The FAC alleges that

Duane Sturgis and David Sturgis controlled each entity.    These

allegations plausibly allege that the three entities acted as a

single employer for its employees, or that certain employees of

one or more of the entities should be counted as jointly

employed by the other entities.    As evidenced by this discussion

(as well as by the defendants’ submission of extrinsic evidence

in support of their motion) these are complex factual questions

that cannot be resolved in this case on a motion to dismiss.

III. State Law Claims

    The defendants’ motion to dismiss Shaver’s state law claims

assumes that Shaver’s ADEA claims have been dismissed.     Because

his ADEA claims survive, the defendants’ motion to dismiss is

denied as to Shaver’s state law claims.



                           Conclusion

    The defendants’ August 20, 2018 motion to dismiss is

denied.

Dated:    New York, New York
          November 28, 2018
                               __________________________________
                                          DENISE COTE
                                 United States District Judge




                                  13
